                          Case 21-10690-CSS            Doc 59       Filed 05/19/21         Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          ) Chapter 11
                                                                )
GVS Portfolio I B, LLC,                                         ) Case No. 21-10690 (CSS)
                                                                )
                                        Debtor. 1               )
                                                                )
                                                                )

                    CERTIFICATION OF COUNSEL REGARDING CONFIDENTIALITY
                       AGREEMENT AND STIPULATED PROTECTIVE ORDER

               The undersigned counsel for RREF III Storage LLC (“RREF”) hereby certifies that:

               1.         RREF and the above-captioned debtor (the “Debtor”), by and through their

  counsel, have entered into the Confidentiality Agreement and Stipulated Protective Order (the

  “Protective Order”), a copy of which is attached hereto as Exhibit A, to govern the production,

  review and handling of the materials to be produced or otherwise disclosed in connection with

  discovery undertaken during this chapter 11 case and, particularly, in connection with RREF III

  Storage LLC’s Motion for Entry of an Order Dismissing the Debtor’s Chapter 11 Case with

  Prejudice and Granting Relief from the Automatic Stay [D.I. 8].



                                      [remainder of page left intentionally blank]




  1
               The Debtor in this chapter 11 case, together with the last four digits of the Debtor’s taxpayer identification
               number, is as follows: GVS Portfolio I B, LLC (7171). The Debtor’s mailing address is 814 Lavaca Street,
               Austin, TX 78701.



  38510469.1 05/19/2021
                        Case 21-10690-CSS   Doc 59       Filed 05/19/21   Page 2 of 2




             WHEREFORE, the parties respectfully request that the Court enter the Protective Order

at the Court’s earliest convenience.


Dated: May 19, 2021                             SAUL EWING ARNSTEIN & LEHR LLP

                                                /s/ Monique B. DiSabatino
                                                Mark Minuti (DE Bar No. 2659)
                                                Monique Bair DiSabatino (DE Bar No. 6027)
                                                1201 North Market Street, Suite 2300
                                                P.O. Box 1266
                                                Wilmington, DE 19899
                                                Telephone: (302) 421-6800
                                                Email: mark.minuti@saul.com
                                                Email: monique.disabatino@saul.com

                                                -and-

                                                MORRISON & FOERSTER LLP
                                                James M. Peck
                                                Joel C. Haims
                                                Theresa A. Foudy
                                                Haimavathi V. Marlier
                                                Mark A. Lightner
                                                250 West 55th Street
                                                New York, New York 10019
                                                Telephone: (212) 468-8000
                                                Email: jpeck@mofo.com
                                                Email: jhaims@mofo.com
                                                Email: tfoudy@mofo.com
                                                Email: hmarlier@mofo.com
                                                Email: mlightner@mofo.com

                                                Attorneys for RREF III Storage LLC




                                                   -2-
38510469.1 05/19/2021
